Citation Nr: 0822189	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome, claimed as leukemia, due to ionizing radiation.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Manchester, New Hampshire Regional Office (RO), wherein the 
RO denied service connection for myelodysplastic syndrome, 
originally claimed as leukemia, as well as service connection 
for hearing loss and tinnitus.  

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  

The Board acknowledges that after a January 2005 notice of 
disagreement was filed in response to the December 2004 
rating decision, the RO issued a second rating decision in 
October 2006 that granted service connection for hearing loss 
and tinnitus.  Therefore, as these issues were granted in 
full they are not in appellate status before the Board and 
need not be addressed further.


FINDING OF FACT

The competent evidence of record reflects that the veteran 
was exposed to ionizing radiation in service and his current 
myelodysplastic syndrome is directly related to such 
exposure.


CONCLUSION OF LAW

Myelodysplastic syndrome was incurred in active military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA. To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection can also be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Direct service connection, however, 
can be established under 38 C.F.R. § 3.303(d) by simply 
showing that the disease was incurred during or aggravated by 
service without regard to statutory presumptions.  Combee v. 
Brown, 34 F.3d 1039, 1043- 44 (Fed. Cir. 1994).

The veteran seeks entitlement to service connection pursuant 
to 38 C.F.R. § 3.303(d).  As discussed below, the evidence of 
record reflects that he was exposed to ionizing radiation 
while in service, however, as the veteran's current 
diagnosis, myelodysplastic syndrome is not included in the 
list of radiogenic diseases, the provisions of 38 C.F.R. § 
3.311 do not apply to this case and the issue will be 
analyzed on the basis of direct service connection.  38 
C.F.R. § 3.303(d)  

In testimony presented during a May 2008 hearing before the 
Board, the veteran maintained that there was sufficient 
scientific and medical evidence to show that his exposure to 
radiation served as the causative agent of his 
myelodysplastic syndrome.  He testified that he was exposed 
to radiation in service and that he currently is diagnosed 
with myelodysplastic syndrome for which he receives a blood 
transfusion every 2 weeks.  The veteran also claimed that 
although there was an advisory opinion stating that his 
current disability is not related to radiation exposure, 
there were also 2 medical opinions of record which provided a 
nexus between his myelodysplastic syndrome and radiation 
exposure in service.  The veteran also submitted 2 medical 
treatises from online sources which indicate that radiation 
exposure can cause myelodysplasia.

The record reflects that the veteran was exposed to ionizing 
radiation in service.  This exposure is confirmed by several 
documents including a document confirming the veteran was an 
atmospheric nuclear test participant from the Department of 
the Navy, a radiation dose assessment from the Defense Threat 
Reduction Agency, and a radiation review submitted by the 
Chief Public Health and Environmental Hazards Officer.  The 
veteran's DD form 214 confirms that his military occupational 
specialty was that of an aircraft engine mechanic apprentice.  

VA outpatient records from September 2003 to June 2007 
reflect the veteran is currently diagnosed with 
myelodysplasia and received continual treatment for this 
condition.  He was initially diagnosed with anemia in October 
2003 and later was diagnosed in October 2004 with 
myelodysplasia.  VA outpatient records also reflect that the 
veteran reported having no occupational exposure to radiation 
outside his military service.  

A January 2005 letter from one of the veteran's treating 
physicians, also the Chief of Hematology Oncology at the VA 
medical center, provided an opinion that it was more likely 
than not that radiation exposure caused the veteran to 
develop a serious and incurable blood disorder.  The 
physician also noted that the veteran required visits and 
therapy every 2 weeks to maintain adequate blood counts and 
that it was possible that his condition would progress to 
acute leukemia, which would likely be fatal.

In July 2006, a VA examiner furnished an opinion as to 
whether or not the veteran's myelodysplastic syndrome was 
related to radiation exposure.  The examiner concluded that 
it was more likely than not that the veteran's 
myelodysplastic syndrome was caused by his exposure to 
ionizing radiation while in the service.  The examiner also 
provided a rationale for his opinion, stating that such 
exposure has been clearly demonstrated to increase the 
incidence of bone marrow disorders, including myelodysplasia 
and leukemia.

A July 2007 advisory opinion, provided by the Chief Public 
Health and Environmental Hazards Officer, concluded that it 
was unlikely that the veteran's myelodysplastic syndrome 
resulted from his exposure to ionizing radiation in service.  
Support for this advisory opinion was derived from the dose 
assessment report provided by the Defense Threat Reduction 
Agency and from information from the National Institute of 
Occupational Safely and Health Interactive 
Radioepidemiological Program, which provided models for 
leukemia, less chronic leukemia and acute leukemia and 
calculated the probability of causation due to radiation.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the findings of the Chief Public Health and 
Environmental Hazards Officer in the June 2007 advisory 
opinion were not predicated on a review of the claims folder.   
The Board, therefore, attaches greater weight to the opinion 
of the VA examiner from the July 2006 VA opinion furnished at 
the request of the RO, which was predicated on a review of 
the claims file and provided a rationale for the conclusions 
made.  In this regard, the Board also attaches greater weight 
to the January 2005 opinion furnished by the veteran's 
treating physician at the VA, as this opinion was based on 
medical findings.  Therefore, in affording the opinions of 
the VA examiner and the veteran's treating physician greater 
weight, the Board finds the veteran's current disability is 
linked to radiation exposure in service.  As the Board has 
attached greater weight to the medical nexus opinions 
provided by the VA examiner and the veteran's treating 
physician at the VA, the preponderance of the evidence 
supports the claim for service connection for myelodysplastic 
syndrome.  



ORDER

Service connection for myelodysplastic syndrome is granted. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


